Order directing appellants to grant a hearing pursuant to section 163 of the New York City Charter, for correction of 'assessments upon real property unanimously affirmed, with $10 costs and disbursements. The respondent filed a verified application for the correction of an assessment upon her property, setting forth the assessment in the sum of $137,000, and claiming full value of $87,000. The Tax Commission rejected the application because, it is claimed, it failed to state the grounds of the objection as required by the Charter of the City of New York and for that reason refused the respondent’s application for a hearing. In this proceeding, in the nature of mandamus, Special Term directed the commission to grant a hearing on the application. The Tax commission *581appeals. It is clear from the statements contained in the application that the objection to the assessment is on the ground of overvaluation. Present — Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ.